        Case 1:20-cv-00015-JRH-BKE Document 1 Filed 01/31/20 Page 1 of 5




                      IN THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


 BRANNON J. WALKER,
                                              REMOVED FROM THE STATE
         Plaintiff,                           COURT OF RICHMOND
                                              COUNTY, STATE OF GEORGIA
 v.                                           CIVIL ACTION FILE NO.
                                              2019RCSC01214
 CHEROKEE INSURANCE
 COMPANY,SATTERFIELD                          CIVIL ACTION FILE NO.:
 LOGISTICS, INC., and
 JAMES DELOZIER,                              __________________________

         Defendants.


                             NOTICE OF REMOVAL

        COMES NOW Satterfield Logistics, Inc. and James Delozier, Defendants in

the above-styled action, by and through undersigned counsel, and pursuant to 28

U.S.C. § 1446, hereby jointly remove the action now pending in the State Court of

Richmond County, State of Georgia, Civil Action No. 2019RCSC01214 styled as

BRANNON          J.    WALKER    v.   CHEROKEE       INSURANCE        COMPANY,

SATTERFIELD LOGISTICS, INC. and JAMES DELOZIER, and respectfully

show this Honorable Court as follows:

1.      A civil action was filed by the above-named Plaintiff in the State Court of

Richmond County, Georgia, naming the above Defendants, being Civil Action File

Number 2019RCSC01214. A copy of all pleadings served on Defendants Satterfield



10491950v.1
        Case 1:20-cv-00015-JRH-BKE Document 1 Filed 01/31/20 Page 2 of 5




Logistics and James Delozier, including Summons and Complaint, are attached

collectively hereto as Exhibit "A."

2.      In the above-styled civil action, Plaintiff is seeking damages arising out of a

motor vehicle accident allegedly caused by the negligence of Defendants; including

personal injuries; past, present, and future pain and suffering; past, present, and

future medical expenses, likely exceeding $30,000.00; economic losses; incidental

expenses; loss of earning capacity; permanent injuries; and consequential damages.

(Complaint ¶ 36).

3.      Based upon the allegations in Plaintiff’s Complaint, Defendants in good faith

aver that the amount in controversy exceeds $75,000, exclusive of interest, costs,

and attorney's fees.

4.      At all times material to this action, Plaintiff has been a citizen of the State of

Georgia. (Complaint ¶ 1).

5.      At all times material to this action, Defendant Cherokee Insurance Company

has been incorporated in and maintained its principal office in the State of Michigan.

6.      At all times material to this action, Defendant Satterfield Logistics, Inc. has

been incorporated in and maintained its principal office in the State of Tennessee.

7.      At all times material to this action, Defendant James Delozier has been a

citizen of the State of Tennessee.




10491950v.1
        Case 1:20-cv-00015-JRH-BKE Document 1 Filed 01/31/20 Page 3 of 5




8.      Accordingly, under the allegations in Plaintiff’s Complaint, there is complete

diversity of citizenship between Plaintiff and the Defendants, jurisdiction is proper

in this Court pursuant to 28 U.S.C. § 1332 and this action is removable pursuant to

28 U.S.C. §§ 1332, 1441.

9.      Defendant Cherokee Insurance Company has given its express consent to the

removal of this case.

10.     This action was commenced in the State Court of Richmond County, Georgia.

Defendants Satterfield Logistics, Inc. and James Delozier learned of Plaintiff’s

Complaint on January 2, 2020, the day service of process was effected on Delozier.

11.     Pursuant to 28 U.S.C. §1446(d), Defendant has provided written notice to all

adverse parties and has filed a copy of this Notice of Removal with the Clerk of the

State Court of Richmond County, Georgia. (A copy of the Notice of Filing Notice

of Removal filed with the Gwinnett County clerk and provided to opposing counsel

is attached hereto as Exhibit “B”).

        WHEREFORE, Defendants Satterfield Logistics, Inc. and James Delozier.

respectfully submit this matter to this Court's jurisdiction and remove this matter to

this Court.

        Respectfully submitted, this 31st day of January, 2020.




10491950v.1
        Case 1:20-cv-00015-JRH-BKE Document 1 Filed 01/31/20 Page 4 of 5




                                           WILSON, ELSER, MOSKOWITZ
                                           EDELMAN AND DICKER, LLP

                                           /s/ Jeffrey W. Melcher
 3348 Peachtree Road N.E.,                 Jeffrey W. Melcher
 Suite 1400                                Georgia Bar No. 501180
 Atlanta, Georgia 30326
 Phone: (470) 419-6650                     Attorney for Defendants Cherokee
 Facsimile: (470) 419-6651                 Insurance Company, Satterfield
 jeffrey.melcher@wilsonelser.com           Logistics, Inc. and James Delozier
 devin.arnold@wilsonelser.com




10491950v.1
        Case 1:20-cv-00015-JRH-BKE Document 1 Filed 01/31/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

        This is to certify that I have this 31st day of January, 2020, caused the within

and foregoing Notice of Removal to be served upon all counsel of record by US Mail

with adequate postage affixed and by using the E-File CM/ECF electronic filing

system which will automatically send e-mail notification of such filing to the

following:

             Michael P. Walker                       Joseph A. Maniscalo, Jr.
       Piasta Newbern Walker, LLC                      Maniscalo Law, P.C.
       3301 Windy Ridge Parkway                      4651 Roswell Road NE
                 Suite 110                                  Suite B103
          Atlanta, Georgia 30339                      Atlanta, Georgia 30342
            mike@pnwlaw.com                            jam@lawjamjr.com

              Attorney for Plaintiff                   Attorney for Plaintiff

                                                      /s/ Jeffrey W. Melcher
                                                      Jeffrey W. Melcher




10491950v.1
